The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, based on the discovery of additional prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Pub. No. 2019/0384986) in view of Avendi’405 (WO 2018/009405).
Regarding claim 1, Chen discloses tool handedness determination for surgical videos (see Title).  Paragraph 25 states, in part:
FIG. 2 illustrates an example flow diagram for analyzing tools, according to some implementations. As shown, at block 202, a system such as system 102 of FIG. 1 performs multi-class object detection and classification. As described in more detail herein, system 102 detects and classifies objects in an image frame. For example, system 102 may detect tools 112 and 114 in an image frame captured by camera 104. At block 204, system 102 may employ deep learning techniques to classify tools.

As stated in paragraph 35, “In various implementations, system 102 labels each tool in the at least one image with a type of tool. As shown in FIG. 4, system 102 may label each tool with text (e.g., "Grasper," "Clipper," etc.).”  As stated in paragraph 39, “In various implementations, system 102 utilizes a deep learning network to classify the objects into the various tool classifications. In some implementations, system 102 uses a classifier that is trained with known features learned by the deep learning network. System 102 uses the known features to determine the type of tool or tool classification based on the features that system 102 recognizes in the image frame.”
As such, Chen teaches (paraphrased) “obtaining … patient imaging data including the least one image; inputting… the patient imaging data into a machine-learned medical instrument identification model; and receiving… a first label on the at least one image” as claimed.
However, Chen does not discuss pre-processing the patient imaging data from the imaging system into a consistent set of data.
Avendi’405 teaches a system and method for automatic detection, localization and semantic segmentation of anatomical objects (see Title).  It is discussed that a “processor(s) 16 may use ground truth data to train and/or develop the deep neural network to automatically detect the parameter space 12 of the image 14 containing the anatomical object 30 and/or the surrounding tissue 32” (see page 11, lines 25-28).  At page 16, lines 8-31, Avendi’405 teaches the following:
More specifically, the typical process in developing a deep learning network includes collecting data from an imaging system (e.g., an ultrasound imaging machine), cleaning the images, annotating the images, and then using the images and annotations for developing learning-based algorithms as generally described above. However, one of the main challenges with the use of such algorithms is the aforementioned variability amongst different imaging systems, where captured images can vary in terms of image size, intensity, contrast, texture, etc. As such, the deep-learning network or learning-based algorithm that is trained using a particular imaging system can face difficulty in processing and inferring the desired output data and images captured from other imaging systems. The present disclosure overcomes this challenge by performing a pre-processing step on the data 52 coming from multiple different machines to transform the image dataset at block 54 into a consistent set of data that has been transformed so that the deep learning network can be trained more precisely and accurately at block 56, resulting in the desired output 58 (e.g., a robust deep learning networking). The preprocessing step or transformation at block 54 includes resizing images in the dataset into a fixed, consistent size and then applying imaging normalization techniques such as image histogram equalization and image histogram matching to improve the consistency between the various images, resulting in a set of equalized images obtained by adjusting the original image based on histogram equalization. Thus, the dataset input into the deep-learning network or algorithm can have similar statistical features that will ensure the desired output 58 across different imaging systems. As a result of the transformation step, the dataset can be converted into a consistent dataset for the deep-learning algorithm.

It would have been obvious to one of ordinary skill in the art at the time of the invention to pre-process image data in order to provide image normalization prior to using this image data for training a deep learning system, as taught by Avendi’405, and to incorporate this into the system and methods of Chen in order “to improve the consistency between the various images, resulting in a set of equalized images obtained by adjusting the original image based on histogram equalization. Thus, the dataset input into the deep-learning network or algorithm can have similar statistical features that will ensure the desired output 58 across different imaging systems. As a result of the transformation step, the dataset can be converted into a consistent dataset for the deep-learning algorithm” (see the end of the quote above from Avendi’405, page 16).

Regarding claims 4 and 15, Avendi’405 teaches “the method includes developing and training a parameter space deep learning network comprising convolutional neural networks to automatically detect the anatomical object and the surrounding tissue of the parameter space of the image. The method also includes automatically locating and segmenting, via additional convolutional neural networks, the anatomical object and surrounding tissue of the parameter space of the image. Moreover, the method includes automatically labeling the identified anatomical object and surrounding tissue on the image. Thus, the method also includes displaying the labeled image to a user in real time” (see the Abstract).  Additionally, Avendi’405 that “as shown in FIG. 6, the surrounding tissue 32 may be shaded and labeled using a descriptive medical name. In further embodiments, as shown in FIG. 6, the anatomical object(s) 30 may also be further defined and/or segmented. As such, in the case of the brachia! plexus 34, a user can easily identify separate nerves or nerve bundles during a nerve block procedure” (see page 14, lines 23-27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the anatomical identifying deep learning of Avendi’405 along with the instrument identifying deep learning of Chen in order to be able to interpret the target anatomy, the anatomy surrounding the target and the instrument as it proceeds to the target and through the surrounding anatomy, thereby creating an all encompassing tracking system.
Regarding claim 5 and 16, Avendi’405 teaches the use of a convolutional neural network and a recurrent neural network (see page 11, lines 10-13).
Regarding claims 6 and 17, it is noted that Figures 5-7 of Avendi’405 illustrate the labeling of multiple portions of anatomy within a single image.
Regarding claims 7 and 18, it is noted that the borders of each distinct area that are highlighted within Figure 4 comprise solid lines, dashed lines, or other patterned lines to delineate their boundaries.  Additionally, Figure 5 illustrates text labels which clear are distinct since they are descriptive of the anatomy they are overlaid upon, and Figure 6 provides acronyms for the same descriptive anatomical features.
Regarding claims 8 and 20, Avendi’405 teaches that “the medical imaging system can include an ultrasound imaging system, a computed tomography (CT) imaging system, a magnetic resonance (MR) imaging system” (see page 4, lines 9-11).  While Chen teaches a camera and video, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any medical imaging modality in which anatomy and instruments might appear together in an image.
Regarding claim 9, paragraph 63 of Chen mentions that there is a display, which is illustrated by the example image with labels shown in Figure 4.  Additionally, the last sentence of the Abstract of Avendi’405 states “the method also includes displaying the labeled image to a user in real time.”
Regarding claims 10-11 and 19, paragraph 74 of Chen states “It will also be appreciated that one or more of the elements depicted in the drawings/figures can also be implemented in a more separated or integrated manner, or even removed or rendered as inoperable in certain cases, as is useful in accordance with a particular application. It is also within the spirit and scope to implement a program or code that can be stored in a machine-readable medium to permit a computer to perform any of the methods described above.”  The teaching that the elements … can also be implemented in a more separated or integrated manner, as well as the fact that “It is also within the spirit and scope to implement a program or code that can be stored in a machine-readable medium to permit a computer to perform any of the methods described”, makes it obvious that the methods could be performed by a computer that is associated with an imaging system or a computer that is distinct from an imaging system.  The importance of Chen is to the methods steps that would be performed by a computer that reads the program or code that can be stored in a machine-readable medium, as opposed to whether or not it is integral with an imaging system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to install the program/code directly into the computer of an imaging system that acquires the images, or to keep this program/code on a distinct, other computing device, as the use of either one to perform the method taught by Chen would amount to choosing from a finite number of computing device options (integral or separate from the imaging system) available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).  No unexpected results would be discovered by choosing one of these options over the other.

With respect to claim 12, it is initially noted that the above discussion of Chen is applicable to all limitations in the lines including and following “one or more processors”.  Additionally, with respect to the “a machine-learned medical instrument identification model trained to label…”, Chen teaches “In some implementations, system 102 uses a classifier that is trained with known features learned by the deep learning network. System 102 uses the known features to determine the type of tool or tool classification based on the features that system 102 recognizes in the image frame.”  Also, paragraph 63 mentions that there is a display, which is illustrated by the example image with labels shown in Figure 4.




Claims 2, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Avendi’405 as applied above to claim 1, and further in view of Avendi’985 (WO 2018/101985, published June 7, 2018).
Chen in combination with Avendi’405 is described above with respect to the rejection of claims 1 and 12.  While Chen teaches the use of deep learning techniques to classify tools, Chen does not explicitly state that this deep learning technique is one of a convolutional neural network or a recurrent neural network.  And while Avendi’405 teaches the use of a convolutional neural network and a recurrent neural network (see page 11, lines 10-13), it is for detecting anatomical objects and not tools.
Regarding claims 2 and 13, Avendi’985 teaches a system and method for navigation to a target anatomical object in medical imaging-based procedures (see Title).  In some embodiments, Avendi’985 teaches “developing and training the deep learning network to automatically detect and identify the scenes from the anatomical region surrounding the target anatomical object via ground truth data” (see page 3, lines 5-8, as well as the remainder of page 3 for additional discussion the training and use of deep learning).  The specific type of deep learning disclosed by Avendi’985 is described on page 14, beginning at line 15: 
Referring to FIG. 9, the continuous navigation tracking can be based on the use of a recurrent convolutional neural network 90. The recurrent convolutional neural network 90 can process real-time images 46 over a span of time 88 and can identify the major landmarks present in identified scenes from the images 46, which can be output to the navigation system 94 in the forms of text, speech, numbers, etc. Using a recurrent convolutional neural network 90 can ensure that a history of previously processed frames (such as the data set of images 84) is stored so that the temporal correlation of videos/images can be extracted for more accurate detection and tracking.

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a recurrent convolutional neural network, as taught by Avendi’985, as the specific type of deep learning technique in the system and methods of Chen because “[u]sing a recurrent convolutional neural network 90 can ensure that a history of previously processed frames (such as the data set of images 84) is stored so that the temporal correlation of videos/images can be extracted for more accurate detection and tracking” (see citation above from page 14, beginning at line 15 of Avendi’985).
Regarding claims 11 and 19, Avendi’985 teaches that “the imaging system 10 can include a controller 17 configured to receive and organize the plurality of images 14 generated by the imaging system 10. The controller 17 generally includes one or more processor(s) 16 and associated memory device(s) 18 configured to perform a variety of computer-implemented functions (e.g., performing the methods and the like and storing relevant data as disclosed herein), as well as a user display 20” (see page 9, lines 29-34).  This teaches that the controller that performs the methods taught by Avendi’985 are part of the imaging system.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Avendi’405 as applied to claims 1 and 12 above, in view of Sholev et al. (US Patent Pub. No. 2017/0163359).
Chen in combination with Avendi’405 is described above with respect to the rejection of claims 1 and 12.  While Chen teaches the use of deep learning techniques to classify tools and label the tools within the images, Chen does not explicitly teach specifically that the tool’s tip is identified.
Regarding claims 3 and 14, Sholev teaches a device and method for assisting laparoscopic surgery by a rule-based approach (see Title).  Figure 7 of Sholev illustrates “an embodiment of a tool detection function.  For each tool, the 3D spatial positions of the tools stored in a database. In FIG. 7, the perimeter of each tool is marked, to indicate the edge of the volume of 3D spatial locations stored in the database. In FIG. 7, the left tool is labeled with a dashed line while the right tool is labeled with a dotted line” (see paragraph 596).  As stated in paragraph 313, “The term `tool` or `surgical instrument` refers hereinafter to any instrument or device introducible into the human body. The term may refer to any location on the tool. For example it can refer to the tip”.  “It should be noted that the user may define in said preferred tool rule to constantly t[r]ack the tip of said preferred tool or alternatively, the user may define in said preferred tool rule to constantly track the body or any location on the preferred tool” (see last sentence of paragraph 387).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the tool identification techniques of Chen to locate the tip of the tool, as is offered by the teachings of Sholev, because in most surgical situations and with most surgical tools, the tip of the tool is the point at which tissue interaction occurs (i.e., the location of the end effector; e.g., the blade of a scalpel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799